DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
Status of Claims
Claims 1, 13-14, and 19 are amended and claim 12 is cancelled due to Applicant's amendment dated 04/15/2022.  Claims 1-10, 14, 16, and 18-19 are pending and claim 13 is withdrawn.
Response to Amendment
The rejection of claims 1, 3-8, 10, 14, 16, and 18-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 04/15/2022. The rejection is withdrawn.
However, the rejection of claims 2 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is not overcome due to the Applicant’s amendment dated 04/15/2022. The rejection is herein revised to reflect the amended claim language.
The rejection of claims 1, 3-8, 10, 14, 16, and 18 under 35 U.S.C. 103 as being unpatentable over by Inoue et al. JP 2005314239 (“Inoue”)—English translation obtained from Global Dossier—in view of Young KR 20130083129 A—English translation obtained from Google Patents, hereinafter “Young”—is overcome due to the Applicant’s amendment dated 04/15/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Stoessel et al. US 2009/0072712 A1 (“Stoessel”) is overcome due to the Applicant’s amendment dated 04/15/2022. The rejection is withdrawn. 
Response to Arguments
Applicants' arguments on pages 14-15 of the reply dated 04/15/2022 with respect to the rejection of claims 2 and 9 under 35 U.S.C. 112(a) have been fully considered, but they are not persuasive.
Applicant's argument – Applicant argues that the amended claim 1 satisfies the written description requirement, wherein the fluorescent compound is represented by Formula 1 or Formula 2, with the proviso that in Formula 1, one of a1 and a2 is 0, and R1 is methyl when a1 is 0 or R2 is methyl when a2 is 0.
Examiner's response – As further discussed in the 112(a) rejection below, it is unclear how a compound of Formula 1 would meet the limitations of claims 2 and 9, as the instant specification only recites compounds of Formula 2 meeting the limitations of claims 2 and 9.
The specification provides exceptionally broad guidance (Formulas 1 and 2) as to the compounds that might be useable for each claimed limitation but provides no further description of which combinations of variables might meet the limitations of the excited states and their relationship with respect to each other. The limited examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-1-ii).  
Applicant’s arguments on pages 16-21 of the reply dated 04/15/2022 with respect to the rejection of claims 1, 3-8, 10, 14, 16, and 18-19 under 35 U.S.C. 103 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the prior art fails to disclose or teach all the elements of the amended claim 1, specifically the proviso wherein in Formula 1 one of a1 and a2 is 0, and R1 is methyl when a1 is 0 or R2 is methyl when a2 is 0.
Examiner's response –As discussed in greater detail below, Inoue teaches methyl may be selected as R3 in equation (1)(¶ [0011]) and teaches a specific example of a compound represented by equation (1) wherein R3 is methyl (see compound 219 on pg. 23).
Therefore, given the general formula and teachings of Inoue, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a methyl group for the phenyl group in the position of R3, because Inoue teaches the variable may suitably be selected as R3.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the anthracene compound in the luminescent layer of the organic electric field light emitting element of Inoue and possess the benefits taught by Inoue.  See MPEP 2143.I.(B).
The resulting compounds reads on the amended claim 1.
Applicant's arguments on pages 20-21 of the reply dated 04/15/2022 with respect to the rejection of claim 19 under 35 U.S.C. 103 as set forth in the previous Office Action have been considered but are moot because the rejection has been withdrawn.

Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 recites “the fluorescent compound is represented by Formula 1 and is not a coumarin-based compound represented by Formula 1’” and later recites “wherein the fluorescent compound is represented by Formula 1”. For ease of reading, it is recommended to delete one of the phrases “the fluorescent compound is represented by Formula 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 requires a compound of Formula 1 or 2 with the proviso that in Formula 1, one of a1 and a2 is 0, and R1 is methyl when a1 is 0 or R2 is methyl when a2 is 0, wherein the compound comprises energy levels in the 1π-π*, 1n-π*, and 3n-π* excited states. The compound is further limited by an energy level in a 1n-π* excited state is greater than an energy level in the 1π-π* excited state and an energy level in the 3n-π* excited state is greater than an energy level in the 1π-π* excited state. The instant description only includes one exemplary compound (compound 3) that meets these limitations. Compound 3 is an exemplary compound of the non-elected Formula 2 (see Table 1 below, compounds 1-4, 7, 8, pg. 63). As none of the exemplary compounds of Formula 1 meet the limitations of claim 2, it is clear that a compound represented by Formula 1 is not the reason why a compound meets the limitation of claim 2.
Claim 9 requires a compound of Formula 1 or 2 with the proviso that in Formula 1, one of a1 and a2 is 0, and R1 is methyl when a1 is 0 or R2 is methyl when a2 is 0, wherein the compound comprises energy levels in the 1π-π*, 1n-π*, and 3n-π* excited states. The compound is further limited by an energy level in a 1n-π* excited state is greater than an energy level in the 1π-π* excited state and an energy level in the 3n-π* excited state is less than an energy level in the 3π-π* excited state. The instant description only includes one exemplary compound (compound 4) that meets these limitations. Compound 4 is an exemplary compound of the non-elected Formula 2 (see Table 1 below, compounds 1-4, 7, 8, pg. 63). As none of the exemplary compounds of Formula 1 meet the limitations of claim 9, it is clear that a compound represented by Formula 1 is not the reason why a compound meets the limitation of claim 9.

    PNG
    media_image1.png
    156
    852
    media_image1.png
    Greyscale

Accordingly, it is unclear from the examples how a compound of Formula 1 would result in the required excited state relationships of claims 2 and 9. For example, it is unclear how a compound of Formula 1 would provide a compound having an energy level in a 3n-π* excited state that is greater than an energy level in the 1π-π excited state.
The specification provides exceptionally broad guidance (Formulas 1 and 2) as to the compounds that might be useable for each claimed limitation but provides no further description of which combinations of variables might meet the limitations of the excited states and their relationship with respect to each other. The limited examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-1-ii).  
Additionally, while the instant specification shows support for compounds 3 and 4 of Formula 2 meeting the limitations of claims 2 and 9 (see Table 1 below, compounds 1-4, 7, 8, pg. 63), it is unclear where support is found for a compound of Formula 1 with its claimed proviso having an energy level in a 1n-π* excited state is greater than an energy level in the 1π-π* excited state and an energy level in the 3n-π* excited state is greater than an energy level in the 1π-π* excited state (claim 2). Additionally, it is unclear where support is found for a compound of Formula 1 with its claimed proviso having an energy level in a 1n-π* excited state is greater than an energy level in the 1π-π* excited state and an energy level in the 3n-π* excited state is less than an energy level in the 3π-π* excited state (claim 9). Accordingly, claims 2 and 9 are considered to have new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14, 16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the fluorescent compound comprises at least one carbonyl group”, and the claim also recites “the fluorescent compound is represented by Formula 1 or 2” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the limitation will be interpreted as “the fluorescent compound is represented by Formula 1”.
Claims 2-10, 14, 16, and 18-19 are rejected for being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. JP 2005314239—English translation obtained from Global Dossier, hereinafter (“Inoue”)—in view of Young KR 20130083129 A—English translation obtained from Google Patents, hereinafter “Young”.
Regarding claims 1, 14, and 19, Inoue recites an organic electric field light emitting element, wherein an organic electric field light emitting element has a structure in which a thin film containing a fluorescent organic compound is sandwiched between an anode and a cathode (¶ [0001]-[0002]). Inoue teaches an organic electric field light emitting element that sandwiches at least one layer containing an anthracene compound represented by equation (1) (shown below) between a set of electrodes (¶ [0019], [0007]-[0008]).

    PNG
    media_image2.png
    141
    104
    media_image2.png
    Greyscale

At least one of Y1-Y10 may be represented by expression (3) (¶ [0009]-[0010]):

    PNG
    media_image3.png
    64
    91
    media_image3.png
    Greyscale

Inoue teaches specific examples of anthracene compounds represented by equation (1) including compound 211 (¶ [0104] and [0127]):

    PNG
    media_image4.png
    100
    197
    media_image4.png
    Greyscale

Inoue teaches a specific example of the organic electric field light emitting element using compound 211 in the luminescent layer, wherein the luminescent layer is located between an anode and cathode (¶ [0224]).
While compound 211 fails to include a methyl group in the position of R3, Inoue does teach methyl may be selected as R3 (¶ [0011]) and teaches a specific example of a compound represented by equation (1) wherein R3 is methyl (see compound 219 on pg. 23):

    PNG
    media_image5.png
    102
    199
    media_image5.png
    Greyscale

Therefore, given the general formula and teachings of Inoue, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a methyl group for the phenyl group in the position of R3, because Inoue teaches the variable may suitably be selected as R3.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the anthracene compound in the luminescent layer of the organic electric field light emitting element of Inoue and possess the benefits taught by Inoue.  See MPEP 2143.I.(B).
The modified compound 211 has the same structure as the claimed compound 1.
Inoue is silent with respect to the modified compound 211 comprising (i) a 3n-π* to 1π-π* energy transition from a 3n-π excited state to a 1π-π* excited state; (ii) an energy level in a 1n-π* excited state of the compound is greater than an energy level in the 1π-π* excited state of the compound; (iii) the compound emits a fluorescent light by radiative energy transition of an exciton in the 1π-π* excited state to a ground state; and (iv) the energy level in the 1n-π*, 1π-π*, and 3n-π* excited states are calculated by using a time dependent-Density Functional Theory method that is structurally optimized at a level of CAM-B3LYP/6-311+G(d,p). However, the instant specification teaches compound 1 (instant ¶ [00107]) which is identical to the modified compound 211 of Inoue. The instant specification teaches compound 1 is an example of a fluorescent compound (¶ [00107]) wherein (i) the exciton of the fluorescent compound is transferred from the 3n-π* excited state to the to 1π-π* excited state (instant ¶ [0060]); and (iii) the fluorescent compound emits fluorescence of high luminance and/or high emission efficiency by radiative energy transition of an exciton in the 1π-π* excited state (instant ¶ [0059]). 
The instant specification additionally recites Table 1 (instant pg. 63), shown below, displaying the energy levels of instant compound 1:

    PNG
    media_image1.png
    156
    852
    media_image1.png
    Greyscale

As seen from the table, instant compound 1 has (ii) an energy level in the 1n-π* excited state greater than an energy level in the 1π-π* excited state, wherein (iv) the 1n-π*, 1π-π*, and 3n-π* excited states are calculated by using a time dependent-Density Functional Theory method that is structurally optimized at a level of CAM-B3LYP/6-311+G(d,p) (instant ¶ [0066] and [00226]-[00227]).
Since Inoue teaches the modified compound 211, the same structure as disclosed by the Applicant, the properties of conditions (i)-(iv) are considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Inoue fails to teach the organic electric field light emitting element comprising the modified compound 211 in the light emitting light further comprises a host. However, Inoue does teach the light emitting layer may be formed using an anthracene compound represented by formula (1) as a guest material and at least one compound having a light emission function other than the anthracene compound represented by formula (1) is used as a host material (¶ [0167]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 211 as a guest material and use a host material other than modified compound 211, because one of ordinary skill in the art would reasonably have expected the elements of the modified compound 211 and a host material in the light emitting layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Inoue is silent as to the light emitting layer comprising less of the modified compound 211 than the host material. 
Young teaches an anthracene derivative represented by Formula (1) (abstract and claim 1) wherein the compound represented by Formula 1 may be included as a dopant material (pg. 10, fifth paragraph).
Young teaches to increase the color purity and increase the luminous efficiency through energy transfer, a host/dopant system can be used as a light emitting material (middle of pg. 2). Young teaches  in this situation, a small amount of the dopant material having high luminous efficiency is mixed with a host material in the light emitting layer, wherein the light emitting layer is mainly made of the host material (middle of pg. 2). This allows the excitons generated in the host to be transported to the dopant to emit light with high efficiency (middle of pg. 2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include only a small amount of the modified compound 211 in the light emitting layer of Inoue, wherein the light emitting layer mainly comprises the host material, based on the teaching of Young.  The motivation for doing so would have been to allow the excitons generated in the host to be transported to the dopant to emit light with high efficiency, as taught by Young.
Per claim 14, the modified compound 211 reads on the claimed compound 1.
Regarding claims 3-4, Inoue in view of Young teach the organic electric field light emitting element comprising the modified compound 211, as described above with respect to claim 1. Inoue fails to teach the 1π-π* and 3n-π* excited states of the modified compound 211. However, as shown in the table above, the instant specification teaches compound 1 has a 1π-π* excited state of 3.52 and a 3n-π* excited state of 3.43. Since Inoue teaches modified compound 211, the same structure as disclosed by the Applicant, the properties the 1π-π* and 3n-π* excited states are considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Per claim 4, the difference between the 1π-π* and 3n-π* excited states is 0.09.
Regarding claims 5-8, 10, and 16, Inoue in view of Young teach the organic electric field light emitting element comprising the modified compound 211, as described above with respect to claim 1. Inoue fails to teach wherein (i) an exciton in the 3n-π* excited state of the modified compound 211 is transferred to the 1π-π* excited state of the modified compound 211 via reverse intersystem crossing (claim 5); (ii) the fluorescent light is emitted by radiative energy transition of the exciton in the 1π-π* excited state to the ground state, which is transferred from the 3n-π* excited state of the modified compound 211 to the 1π-π* excited state of the modified compound 211 via reverse intersystem crossing (claim 6); (iii) a rate of the reverse intersystem crossing is in a range of about 106 inverse seconds to about 108 inverse seconds (claim 7); (iv) the fluorescent compound has an exciton lifetime in the range of about 0.1 nanoseconds to about 1 microseconds (claim 8); (v) the fluorescent compound comprises a non-bonding molecular orbital that induces the 3n-π*-to-1π-π* transition from the 3n-π* excited state to the 1π-π* excited state (claim 10); and (vi) a ratio of an emission portion of the fluorescent light emitted by radiative energy transition of the exciton in the 1π-π* excited state to the ground state, which is transferred from the 3n-π* excited state of the fluorescent compound to the 1π-π* excited state of the fluorescent compound via reverse intersystem crossing, to a total emission portion of the light emitted from the emission layer is at least 90% (claim 16). 
However, the instant specification teaches compound 1 is an example of a fluorescent compound (¶ [00107]) and the specification recites that (i) in the fluorescent compound, the exciton is transferred from the 3n-π* excited state to the 1π-π* excited state via reverse intersystem crossing (instant ¶ [00110]); (ii) in the fluorescent compound, an emission portion of the fluorescence is emitted by radiative energy transition of the exciton thereof in the 1π-π* excited state to a ground state, wherein the exciton is previously transferred from the 3n-π* excited state to the 1π-π* excited state via reverse intersystem crossing (instant ¶ [00110]); (iii) in the fluorescent compound, the reverse intersystem crossing may be a crossing according the EL-Sayed’s Rules, and thus, may have a very rapid, such as in the range of about 106 inverse seconds to about 108 inverse seconds (instant ¶ [0055]); (iv) in the fluorescent compound, the exciton in the 3n-π excited state of the fluorescent compound may be transferred to the 1π-π excited state via the allowed and rapid reverse intersystem crossing according to the EL-Sayed’s Rule, and thus, the fluorescent compound may have a relatively short exciton lifetime such as in the range of about 0.1 nanoseconds to about 1 microseconds (instant ¶ [0056]); (v) the fluorescent compound may include a non-bonding orbital which is able to induce the 3n-π*-to-1π-π* energy transition (instant ¶ [0067]); and (vi) the fluorescent compound has a ratio of an emission portion of the fluorescent light emitted by radiative energy transition of the exciton in the 1π-π* excited state to the ground state, which is transferred from the 3n-π* excited state of the fluorescent compound to the 1π-π* excited state of the fluorescent compound via reverse intersystem crossing, to a total emission portion of the light emitted from the emission layer of at least 90% (instant ¶ [00110]).
Since Inoue teaches the modified compound 211, the same structure as disclosed by the Applicant, the properties of conditions (i)-(vi) are considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Regarding claim 18, Inoue in view of Young teach the organic electric field light emitting element comprising the modified compound 211, as described above with respect to claim 15. Inoue teaches the organic electric field light emitting element comprising modified compound 211 also comprises a first and second hole injection transport layer and an electron injection transport layer, wherein the hole injection transport layers are disposed between an anode and the light emitting layer (luminescent layer) and the electron injection transport layer is disposed between the light emitting layer and the cathode (¶ [0224]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                         
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786